                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RONALD NORMAN STATON,

              Plaintiff,

v.                                                              No. CV 18-550 CG

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security Administration,

              Defendant.

                           MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Plaintiff Ronald Norman Staton’s Motion to

Reverse and Remand Plaintiff’s Claim to the Social Security Administration with

Supporting Memorandum (the “Motion”), (Doc. 22), filed December 20, 2018 and

Defendant Commissioner Nancy A. Berryhill’s Brief in Response to Plaintiff’s Motion to

Reverse and Remand the Agency’s Administrative Decision (the “Response”), (Doc.

23), filed January 31, 2019. Mr. Staton did not file a Reply and the time for doing so has

passed.

        Mr. Staton filed an application for disability insurance benefits and supplemental

security income on May 23, 2011. (Administrative Record “AR” 173, 183). In both of his

applications, Mr. Staton alleged disability beginning January 8, 2011. (AR 173, 183). Mr.

Staton claimed he was limited in his ability to work due to arthritis that caused bulging in

his back and a herniated disc. (AR 215). Mr. Staton’s applications were denied initially

on August 19, 2011 and upon reconsideration on July 23, 2012. (AR 102, 106, 119,

122).

        Mr. Staton requested a hearing before an Administrative Law Judge (“ALJ”),

                                             1
 
which was held on February 14, 2013, before ALJ Myriam C. Fernandez Rice. (AR 24).

ALJ Rice issued her decision on April 26, 2013, finding Mr. Staton not disabled at any

time between his initial filing date through the date of her opinion. (AR 22). Mr. Staton

requested review by the Appeals Council, (AR 6), which was denied, (AR 1-4), making

ALJ Rice’s opinion the Commissioner’s final decision for purposes of judicial review.

       On January 19, 2015, Mr. Staton filed a complaint in the United States District

Court for the District of New Mexico requesting review of ALJ Rice’s decision. (AR 676-

78). On stipulation from the parties, the Court reversed the Commissioner’s decision

pursuant to Sentence Four of 42 U.S.C. § 405(g) (2006) and remanded the case for

further administrative proceedings. (AR 673). On remand, the ALJ was instructed to

give further consideration to the medical opinions of Mr. Staton’s treating physicians.

(AR 669-70).

       On August 4, 2016, Mr. Staton appeared before ALJ Michelle K. Lindsay with

attorney Sofia McDermott and non-partial Vocational Expert (“VE”) Nicole King. (AR

639). ALJ Lindsay issued her decision December 8, 2016, finding Mr. Staton not

disabled at any time between his initial filing date through the date of her decision. (AR

626). Mr. Staton then requested review by the Appeals Council, (AR 634), which was

denied, (AR 634-37), making ALJ Lindsay’s opinion the Commissioner’s final decision

for purposes of this appeal.

       Mr. Staton, represented by Ms. McDermott, argues in his Motion that ALJ

Lindsay erroneously rejected the medical opinions of his treating physicians Albert

Colburn, M.D., Atta Rehman, M.D., and Michael Frederich, M.D. (Doc. 22 at 5-6). The

Court has reviewed the Motion, the Response, and the relevant law. Additionally, the



                                             2
 
Court has meticulously reviewed the administrative record. Because ALJ Lindsay erred

in rejecting the medical opinions of Dr. Colburn, Dr. Rehman, and Dr. Frederich, the

Court finds that Mr. Staton’s Motion should be GRANTED and the case be REMANDED

for further proceedings consistent with this opinion.

     I.        Standard of Review

          The standard of review in a Social Security appeal is whether the

Commissioner’s final decision is supported by substantial evidence and whether the

correct legal standards were applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir.

2008) (citing Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1497-98

(10th Cir. 1992)). If substantial evidence supports the Commissioner’s findings and the

correct legal standards were applied, the Commissioner’s decision stands and the

plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir.

2004); Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004); Doyal v. Barnhart, 331

F.3d 758, 760 (10th Cir. 2003). The Commissioner’s “failure to apply the correct legal

standards, or to show . . . that she has done so, are also grounds for reversal.” Winfrey

v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996) (citing Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994)). A court should meticulously review the entire record but

should neither re-weigh the evidence nor substitute its judgment for the

Commissioner’s. Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214. A court’s review

is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which is generally

the ALJ’s decision, rather than the Appeals Council’s denial of review. O’Dell v. Shalala,

44 F.3d 855, 858 (10th Cir. 1994).

          “Substantial evidence is such relevant evidence as a reasonable mind might



                                              3
 
accept as adequate to support a conclusion.” Langley, 373 F.3d at 1118; Hamlin, 365

F.3d at 1214; Doyal, 331 F.3d at 760. An ALJ’s decision “is not based on substantial

evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214.

While the Court may not re-weigh the evidence or try the issues de novo, its

examination of the record must include “anything that may undercut or detract from the

ALJ’s findings in order to determine if the substantiality test has been met.” Grogan v.

Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ]’s findings from

being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (citing Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

     II.    Applicable Law and Sequential Evaluation Process

       For purposes of supplemental security income and disability insurance benefits,

a claimant establishes a disability when he is unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A), 42 U.S.C.

§ 1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). In order to determine whether

a claimant is disabled, the Commissioner follows a five-step sequential evaluation

process (“SEP”). Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520,

416.920.

       At the first four steps of the SEP, the claimant bears the burden of showing: (1)

he is not engaged in “substantial gainful activity”; (2) he has a “severe medically



                                             4
 
determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and either (3) his impairment(s) meet or equal one

of the “listings”1 of presumptively disabling impairments; or (4) he is unable to perform

his “past relevant work.” 20 C.F.R. §§ 404.1520(a)(4)(i–iv); see also Grogan v. Barnhart,

399 F.3d 1257, 1261 (10th Cir. 2005). If the ALJ determines the claimant cannot

engage in past relevant work, the ALJ will proceed to step five of the evaluation

process. At step five, the Commissioner bears the burden of showing that the claimant

is able to perform other work in the national economy, considering the claimant’s

residual functional capacity (“RFC”), age, education, and work experience. Grogan, 399

F.3d at 1261.

           III.          Background

              Mr. Staton claimed he was limited in his ability to work due to arthritis that caused

bulging in his back and a herniated disc. (AR 215). At step one, ALJ Lindsay determined

that Mr. Staton had not engaged in substantial gainful activity since January 8, 2011,

the alleged disability onset date. (AR 618). At step two, ALJ Lindsay found that Mr.

Staton has the following severe impairments: degenerative disc disease and joint

disease of the lumbar spine; degenerative joint disease of the thoracic spine; thoracic

scoliosis; major depressive disorder; and anxiety disorder. Id.

              At step three, ALJ Lindsay determined that none of Mr. Staton’s impairments,

solely or in combination, equaled one of the listed impairments in 20 C.F.R. §§

404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and 416.926. (AR 619). ALJ

Lindsay then found that Mr. Staton has the RFC to perform sedentary work with the


                                                            
              1.             20 C.F.R. pt. 404, subpt. P, app. 1.
                                                               5
 
following limitations: he can lift, carry, push, and pull ten pounds occasionally; he can sit

for six hours in an eight-hour period with five-minute breaks to stand every thirty

minutes; he can stand and walk for two hours in an eight-hour period; he can

occasionally climb stairs and ramps, stoop, crouch, kneel, and crawl; he can never

climb ladders, ropes, or scaffolds; he must avoid more than occasional exposure to

extreme cold and vibration; he must completely avoid unprotected heights; he is able to

understand, remember and carry out simple instructions, and maintain attention and

concentration to perform simple tasks; he can have occasional exposure for two hours

at a time without requiring redirection to task; he can have only occasional contact with

the general public and only superficial interactions with co-workers and supervisors; he

requires work involving no more than occasional changes in the routine work setting

and independent goal setting or planning; and the work should not involve travel to

unfamiliar places. (AR 620).

       In formulating Mr. Staton’s RFC, ALJ Lindsay stated that she considered Mr.

Staton’s symptoms and the extent to which those symptoms can reasonably be

accepted as consistent with objective medical and other evidence, as required by 20

C.F.R. §§ 404.1529, 416.929 and Social Security Ruling (“SSR”) 96-4p. (AR 621). In

addition, ALJ Lindsay stated that she considered opinion evidence consistent with the

requirements of 20 C.F.R. §§ 404.1527, 416.927 and SSRs 96-2p, 96-5p, 96-6p, 06-3p.

Id. ALJ Lindsay concluded that some of Mr. Staton’s impairments could be expected to

cause his alleged symptoms, but she found that the intensity, persistence, and limiting

effects that Mr. Staton described were not entirely consistent with the evidence in the

record. Id.



                                              6
 
       Turning to the medical evidence in the record, ALJ Lindsay stated that she gave

“little weight” to Mr. Staton’s treating physicians, Dr. Rehman, Dr. Colburn, and Dr.

Frederich, because “none of their opinions are consistent with their physical

examinations or with imaging studies.” (AR 624). ALJ Lindsay also considered

treatment notes from other medical professionals who examined Mr. Staton, including

Alan C. Davis, M.D. and James W. Schutte, Ph.D. Id. In addition, ALJ Lindsay

considered Mr. Staton’s testimony at the hearing, the activities he described in his

“disability functional report,” and the third-party function report submitted by Mr. Staton’s

wife. (AR 623-24).

       At step four, ALJ Lindsay found that Mr. Staton is unable to perform his past

relevant work as an elevator repairer, parts and service manager, delivery driver,

welder, aircraft mechanic, home health aide, and construction laborer. (AR 625). ALJ

Lindsay then moved to step five, noting that Mr. Staton was 36 years old on the alleged

disability onset date, and was therefore classified as a younger individual in accordance

with the Regulations. Id. At this step, ALJ Lindsay also determined that Mr. Staton has

at least a high school education and is able to communicate in English. Id.

       Further, ALJ Lindsay explained that if Mr. Staton had the RFC to perform the full

range of sedentary work, a finding of not disabled would be directed by Medical-

Vocational Rule 202.28. Id. However, ALJ Lindsay found that Mr. Staton’s limitations

impeded his ability to perform the full range of sedentary work. Id. Therefore, ALJ

Lindsay relied on the testimony of the VE to determine applicable jobs Mr. Staton could

perform in the national economy. (AR 625-26). ALJ Lindsay noted that the VE testified

at the hearing that an individual with Mr. Staton’s same age, education, work



                                              7
 
experience, and RFC could perform the jobs of final assembler and table worker. Id.

After finding the VE’s testimony consistent with the Dictionary of Occupational Titles,

ALJ Lindsay adopted the testimony of the VE and concluded that, because Mr. Staton is

capable of performing work existing in significant numbers in the national economy, he

is not disabled pursuant to 20 C.F.R. §§ 404.1520(g) and 416.920(g). (AR 626).

    IV.     Analysis

       Mr. Staton presents one argument in his Motion before the Court. (Doc. 22). He

argues that ALJ Lindsay’s decision to afford “little weight” to the medical opinions of his

treating physicians, Dr. Colburn, Dr. Rehman, and Dr. Frederich, was legal error. (Doc.

22 at 1-11). In response, the Commissioner claims that ALJ Lindsay “concisely-

expressed reasons for discounting” the treating physicians’ opinions, which included her

prior discussion of the relevant medical evidence. (Doc. 23 at 9-10). Therefore, the

Commissioner reasons ALJ Lindsay’s analysis was legally sufficient to withstand judicial

scrutiny. Id.

       Although it is not required that an ALJ discuss every piece of evidence, she is

required to discuss, at a minimum, the weight assigned to each medical source opinion.

Keyes-Zachary v. Astrue, 695 F.3d 1156, 1161 (10th Cir. 2012) (citing 20 C.F.R. §§

404.1527(e)(2)(ii), 416.927(e)(2)(ii)). Of course, it is not necessary for an ALJ to

delineate the direct correspondence between an RFC finding and a specific medical

opinion. Chapo v. Astrue, 682 F.3d 1285, 1288 (10th Cir. 2012). However, an ALJ

cannot “pick and choose” through a medical opinion, taking only the parts that are

favorable to a finding of nondisability. See id. at 1292 (quoting Haga v. Astrue, 482 F.3d

1205, 1208 (10th Cir. 2007)). Ultimately, the ALJ is required to weigh the medical



                                             8
 
source reports and provide “appropriate explanations” for accepting or rejecting the

opinions. SSR 96-5p, 1996 WL 374183, at *5.

       To aid in the ALJ’s analysis, the Regulations set forth the following factors that

should be considered when assessing the value of each medical opinion:

       (1) the length of the treatment relationship and the frequency of
       examination; (2) the nature and extent of the treatment relationship,
       including the treatment provided and the kind of examination or testing
       performed; (3) the degree to which the physician’s opinion is supported by
       relevant evidence; (4) consistency between the opinion and the record as
       a whole; (5) whether or not the physician is a specialist in the area upon
       which an opinion is rendered; and (6) other factors brought to the ALJ’s
       attention which tend to support or contradict the opinion.

20 C.F.R. §§ 404.1527(c), 416.927(c); Watkins v. Barnhart, 350 F.3d 1297, 1300-01

(10th Cir. 2003) (the “§ 404.1527 factors”). While not every factor will be applicable in

every case, the ALJ must at least explain her decision in a manner that is “sufficiently

specific to [be] clear to any subsequent reviewers.” Langley v. Barnhart, 373 F.3d 1116,

1119 (10th Cir. 2004) (citation omitted); see also Oldham v. Astrue, 509 F.3d 1254,

1258 (10th Cir. 2007).

       In addition, the medical opinion of a treating physician is generally entitled to

more weight than other sources, given the physician’s treatment relationship with the

claimant. 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); Watkins, 350 F.3d at 1300.

Accordingly, an ALJ must follow a particular, two-step analysis when evaluating and

weighing opinions from treating sources. Watkins, 350 F.3d at 1300-01. First, the ALJ

must decide whether the treating source’s opinion is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2). If the answer to the first inquiry is in the affirmative, the ALJ then

determines whether the physician’s opinion is “not inconsistent with the other

                                              9
 
substantial evidence” in the record. Id. In cases where both criteria are satisfied, the

treating source’s opinion is entitled to controlling weight. Id.

       Even if a treating source’s opinion is not entitled to controlling weight, it should

still receive deference. SSR 96-2P, 1996 WL 374188, at *4. In deciding how much

weight to give the opinion, the ALJ should consider the 20 C.F.R. §§ 404.1527, 416.927

factors. Krauser v. Astrue, 638 F.3d 1324, 1331 (10th Cir. 2011). The ALJ must “make

clear how much weight the [treating source’s] opinion is being given (including whether

it is being rejected outright) and give good reasons, tied to the factors specified . . . for

the weight assigned.” Id. (citing Watkins, 350 F.3d at 1300-01); SSR 96-2p, 1996 WL

374188 at *5. Moreover, in rejecting a treating source’s opinion, the ALJ “may not make

speculative inferences from medical reports” and may not reject the opinion based on

her own credibility judgments, speculation, or lay opinion. McGoffin v. Barnhart, 288

F.3d 1248, 1252 (10th Cir. 2002).

       Finally, the Commissioner may not rationalize the ALJ’s decision post hoc or

attempt to supply possible reasons for the ALJ’s decision after the fact. Robinson v.

Barnhart, 366 F.3d 1078, 1084 (10th Cir. 2004); Carpenter v. Astrue, 537 F.3d 1264,

1267 (10th Cir. 2008) (citation omitted). It follows then, that the court may not make a

post hoc effort to “salvage [an] ALJ’s decision” and judicial review remains limited to the

reasons provided in the ALJ’s decision. Robinson, 366 F.3d at 1084-85; Carpenter, 537

F.3d at 1267 (citation omitted). Thus, this Court may only consider the reasoning

proffered by the ALJ herself, and not any post hoc rationale provided by the

Commissioner. Robinson, 366 F.3d at 1084 (citations omitted).




                                              10
 
    A. Medical Opinions of Dr. Colburn, Dr. Rehman, and Dr. Frederich

       Mr. Staton argues that ALJ Lindsay failed to adequately explain her rationale for

rejecting the physical limitations assessed by Dr. Colburn, Dr. Rehman, and Dr.

Frederich in the final RFC assessment. (Doc. 22 at 5-6). Specifically, Mr. Staton

contends that ALJ Lindsay should have included the greater restrictions assessed by

his treating physicians in the final RFC assessment because their opinions are

supported by substantial evidence. (Doc. 22 at 4). The Commissioner responds by first

arguing that ALJ Lindsay provided “valid, record-based reasons to discount these

opinions.” (Doc. 23 at 9). In addition, the Commissioner contends ALJ Lindsay was not

required to repeat her analysis of the medical evidence at each section of the opinion

and her prior discussions therefore support her conclusion that the treating source

opinions should be afforded little weight. (Doc. 23 at 10-11).

       On August 31, 2011, Dr. Colburn completed a Medical Source Statement of

Ability to do Work-Related Activities (Physical) (“Medical Source Statement”), evaluating

Mr. Staton’s physical limitations. (AR 615). In the Medical Source Statement, Dr.

Colburn opined that Mr. Staton has the following limitations: he can occasionally lift

and/or carry twenty pounds; he can frequently lift and/or carry ten pounds; he can stand

and/or walk for less than two hours in an eight-hour workday and requires a hand-held

device for ambulation; he can sit for less than six hours in an eight-hour workday; he

must periodically alternate sitting and standing to relieve pain or discomfort; his upper

and lower extremities affect his ability to push and/or pull; he can occasionally climb

ramps stairs, ladders, ropes and scaffolds, balance, kneel, and crouch; he can never

crawl or stoop; he can occasionally reach in all directions; and he should have limited



                                            11
 
exposure to temperature extremes, vibration, hazards, fumes, odors, chemicals, and

gases. (AR 609-12).

       On February 6, 2013, Dr. Rehman similarly completed a Medical Source

Statement assessing Mr. Staton’s physical limitations. (AR 589-92). In the Medical

Source Statement, Dr. Rehman opined that Mr. Staton has the following limitations: he

can occasionally lift and/or carry less than ten pounds; he can stand and/or walk less

than two hours in an eight-hour workday; he can sit less than six hours in an eight-hour

workday; his ability to push and/or pull is limited in both his upper and lower extremities;

he can never climb ramps, stairs, ladders, ropes, or scaffold; he can never balance,

kneel, crouch, crawl, and stoop; he can occasionally reach in all directions; and he is

limited in his ability to handle temperature extremes, vibration, humidity/wetness, and

hazards. Id.

       On July 14, 2016, Dr. Frederich completed a Medical Source Statement, also

opining on Mr. Staton’s physical limitations. (AR 945). Dr. Frederich concluded that Mr.

Staton had the following limitations: he can occasionally lift and/or carry ten pounds; he

can frequently lift and/or carry less than ten pounds; he can stand and/or walk for less

than two hours in an eight-hour workday; he can sit for less than six hours in an eight-

hour workday; his upper and lower extremities affect his ability to push and/or pull; he

can occasionally balance; he can never climb ramps, stairs, ladders, ropes and

scaffolds; he can never kneel, crouch, crawl, and stoop; he can occasionally reach in all

directions; he can frequently handle, finger, and feel; and he should have limited

exposure to cold temperature extremes, hazards, and humidity/wetness. (AR 945-48).




                                            12
 
    B. ALJ Lindsay’s Consideration of the Treating Physicians’ Opinions

       In accordance with Tenth Circuit case law, an ALJ must make a two-step inquiry,

each step analytically distinct, when rejecting findings of a treating physician. Krauser v.

Astrue, 638 F.3d 1324, 1330 (10th Cir. 2011). First, the ALJ must ascertain the weight

she will afford the physician’s opinion, and thus whether it is entitled to “controlling

weight.” Id. In making this determination, the ALJ may afford a treating physician’s

opinion lesser weight upon finding that it is not “well-supported by medically acceptable

clinical or laboratory diagnostic techniques and is inconsistent with other substantial

evidence of record.” Id.

       ALJ Lindsay has satisfied this initial step. First, ALJ Lindsay set forth the weight

she assigned the treating physicians’ opinions: “little weight.” (AR 624). Then, ALJ

Lindsay explained that the physicians’ opinions were not supported by their own

physical examinations or imaging studies. Id. In reaching this conclusion, ALJ Lindsay

relied on the physicians’ treatment notes and the results of prior MRI and X-ray scans.

(AR 621-24). This evidence, she concluded, was at odds with Mr. Staton’s purported

limitations. (AR 624).

       Next, at step two, the ALJ must provide “good reasons” to support the

assignment of weight she devoted to the physician’s opinion. Krauser, 638 F.3d at

1330. While the first step requires the ALJ to consider medical evidence to determine

what weight the physician’s opinion should be assigned, the second step requires the

ALJ to then explain why the assigned weight is appropriate. See, id. This inquiry

requires an ALJ to discuss the § 404.1527 factors and apply the relevant factors in her

discussion of the evidence. Andersen v. Astrue, 319 Fed.Appx. 712, 722 (10th Cir.



                                             13
 
2009) (unpublished). While the ALJ does not have to explicitly set forth each § 404.1527

factor, the Court must be satisfied that she has, at the very least, considered them in

reaching her conclusion. Id.

       It is at this step where ALJ Lindsay has erred. Each of the three treating

physicians alleged largely consistent limitations regarding Mr. Staton’s functional

abilities. See (AR 589-92); (AR 609-12); (AR 945-48). However, ALJ Lindsay rejected

several of the physicians’ assigned limitations and did not proffer an opposing opinion.

Rather, she parsed through Mr. Staton’s medical records and prior treatment notes,

opining that the physicians’ prescribed limitations do not match their previous diagnoses

and findings. (AR 621-24). The Court is not satisfied that ALJ Lindsay’s analysis is

anything more than her mere speculation, an attempt to craft the imaging studies and

physical examinations to satisfy her finding of nondisability.

       Indeed, it is troubling how ALJ Lindsay is able to draw a nexus between MRI

findings of, for example, “a subtle 2mm disc bulge at L4-L5 levels without evidence of

canal stenosis or nerve root impingement,” and Mr. Staton’s ability to crawl or stoop.

See (AR 622). Put simply, ALJ Lindsay may not use her lay opinion to discredit the

effects of medical findings when that conclusion was not drawn by a medical

professional. See McGoffin v. Barnhart, 288 F.3d at 1252 (“An ALJ may not make

speculative inferences from medical reports and may reject a treating physician’s

opinion outright only on the basis of contradictory medical evidence and not due to his

or her own credibility judgments, speculation or lay opinion.”) (emphasis added); see

also Krauser, 638 F.3d at 1332 (concluding that the inquiry should proceed “with the

treating physician performing her medical role and the ALJ left to [her] role as



                                            14
 
adjudicator.”); Andersen, 319 Fed.Appx. at 726 (finding that “mild and moderate

modifiers” in prior treatment notes do not necessarily mean that the claimant’s “overall

condition is mild or moderate” and those modifiers do not “inherently contradict” the

physician’s assessment).

       Compounding ALJ Lindsay’s error is the fact that after she afforded Mr. Staton’s

treating physicians’ opinions “little weight,” she does not explain how she arrives at the

final RFC assessment. (AR 621-24). While relying on seemingly no other physician’s

opinion, she selects some of the limitations assessed by Mr. Staton’s treating

physicians but then excludes others without explanation. Id. ALJ Lindsay cannot pick

and choose which limitations to include in the final RFC assessment without explaining

why she found those particular limitations relevant but not the remainder of the

physicians’ prescribed limitations. See Haga, 482 F.3d at 1208 (concluding that the

“ALJ should have explained why he rejected four of the moderate restrictions on [the

doctor’s] RFC assessment while appearing to adopt others.”).

       Even if the Court construed ALJ Lindsay’s speculative inferences as a discussion

of the “supportability” of the physicians’ findings, one of the six § 404.1527 factors, this

reasoning would be insufficient to uphold her decision. See Andersen, 319 Fed.Appx. at

726 (“[W]e cannot uphold the ALJ’s decision based solely on supportability.”). Indeed, it

does not appear that ALJ Lindsay considered any other § 404.1527 factor other than

supportability, i.e., the length and nature of the treatment relationship, or whether the

physician is a specialist. While ALJ Lindsay was not required to explicitly discuss every

specific factor in her decision, she was required to demonstrate that she considered all

of the relevant factors. See, id. At the very least, ALJ Lindsay’s reasoning in this regard



                                             15
 
cannot be deemed “sufficiently specific” for the Court to follow. See Krauser, 638 F.3d

at 1331 (quoting Langley, 373 F.3d at 1119).

         In conclusion, ALJ Lindsay does not provide “good reasons” to reject the treating

physicians’ opinions, as required by law. Watkins, 350 F.3d at 1300. While Mr. Staton’s

RFC determination is an administrative decision that should be completed by ALJ

Lindsay, it must be grounded in some medical evidence. See Hamlin, 365 F.3d at 1221.

ALJ Lindsay’s own lay assessment of the conclusions to be drawn from the treating

physicians’ notes simply does not constitute medical evidence and cannot withstand

judicial review. Id. It is for these reasons that this case must be remanded.

    V.       Conclusion

     For the foregoing reasons, the Court finds that the ALJ failed to properly support

her decision to reject the medical opinions of Dr. Colburn, Dr. Rehman, and Dr.

Frederich.

     IT IS THEREFORE ORDERED that Mr. Staton’s Motion to Reverse and Remand

Plaintiff’s Claim to the Social Security Administration with Supporting Memorandum,

(Doc. 22), is GRANTED and this case is to be REMANDED for further administrative

proceedings consistent with this opinion.

     IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                             16
 
